Citation Nr: 0215200	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  01-06 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1954 to May 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2000 by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  In the decision, the RO denied service 
connection for prostate cancer, claimed as a result of 
exposure to ionizing radiation.  

The Board remanded the claim in April 2002.  The Board notes 
that in the remand the issue on appeal was phrased as being 
whether new and material evidence had been presented to 
reopen a claim for service connection for prostate cancer.  
In reviewing the record, however, the Board finds that a 
previous decision of December 1997 denied service connection 
for an enlarged prostate, rather than for prostate cancer.  
Accordingly, the current claim is one for a different 
disability, and the new and material evidence standard does 
not apply.  A videoconference hearing was held before the 
undersigned Member of the Board in August 2002.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that the veteran 
did not have exposure to radiation in service.

3.  Prostate cancer was not present during service, was not 
manifest within a year after separation from service, and did 
not develop as a result of any incident during service.  

CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002) 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
entitlement to service connection for prostate cancer.  He 
asserts that the disorder may have been related to exposure 
to atomic radiation in service.  He states that he was 
exposed to radiation during Operation WIGWAM.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications provided the appellant with 
an explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOC.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence.  The evidence includes the 
veteran's post service treatment records.  The Board also 
notes that the veteran's available service medical records 
were obtained.  The veteran has had a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The evidence which is of record shows that the prostate 
cancer was not present until many years after the veteran's 
separation from service.  The Board notes that the veteran's 
service medical records do not contain any references to 
prostate cancer.  The earliest post service medical treatment 
records contained in the claims file reflecting the presence 
of prostate cancer are dated in 1999.  None of the treatment 
records contain any history or medical opinion relating that 
disorder to service.  On the contrary, the records place the 
date of onset of the veteran's illness as being many years 
after separation from service.  A treatment record dated in 
January 2000 shows that the veteran had a history of an 
enlarged prostate beginning in 1972, and a diagnosis of 
prostate cancer in November 1999.  

During the hearing held in August 2002, the veteran testified 
that while in the Navy he was assigned to a ship during 
Operation WIGWAM.  He stated that after the occurrence of the 
atomic bomb tests, his duties included handling buoys which 
had been in the water.  He said that the buoys were hot, and 
that he began to experience symptoms such as problems with 
his stomach.  In essence, his testimony was to the effect 
that he believed that he was exposed to radiation during that 
period of time, and that this exposure resulted in the 
development of prostate cancer.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected for radiation-exposed 
veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  Third, 
direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service, a task which includes the difficult burden of 
tracing causation to a condition or event during service."  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).  

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the list of types of cancer which 
may be presumed to have been due to radiation exposure), the 
Board notes that prostate cancer is not one of the listed 
diseases under 38 C.F.R. § 3.309(d).  The list of presumptive 
cancers contained in 38 C.F.R. § 3.309 was recently amended 
to include cancers of the bone, brain, colon, lung, and ovary 
to the list of diseases, but prostate cancer was not added.  
See 67 Fed. Reg. 3612-3616 (2002).  

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that prostate cancer is one of the diseases listed as a 
"radiogenic disease" under 38 C.F.R. § 3.311.  With respect 
to the contention that the veteran's prostate cancer was due 
to exposure to ionizing radiation in service, the veteran has 
stated that he witnessed an atomic bomb test in service.  The 
Board notes, however, that there is no credible evidence that 
the veteran was ever exposed to any such radiation as a 
result of that atomic test.  The RO contacted the Defense 
Nuclear Agency (later renamed the Defense Threat Reduction 
Agency) by letter in February 2000 and requested a dose 
estimate for the veteran.  In July 2000, that agency 
responded by letter.  In the letter, it was noted that the 
veteran was a confirmed participant of Operation WIGWAM, a 
United States atmospheric nuclear test series conducted 
during 1955 in the Pacific Ocean approximately 500 miles 
southwest of San Diego, California.  A radiation dose 
assessment was completed for him.  The radiation dose 
assessment showed that the veteran was aboard the USS MARION 
COUNTY which was stationed 7 nautical miles from the shot 
barge.  The report noted that veteran's contentions regarding 
holding buoys, and a claim of having been immersed in 
contaminated sea water.  However, a radiation dose report 
from the veteran's commanding officer indicated that he had a 
film badge dose of 0 rem.  In addition, it was stated that 
neutron and initial gamma radiation from the WIGWAM 
detonation was completely absorbed by ocean water, and that 
there was no indication that the ship sailed in or otherwise 
contacted the contaminated water.  No radiological 
contamination was detected aboard the various Task Group 
support ships, nor was any detected in any of the underwater 
devices that were suspended by barges.  The veteran's neutron 
radiation dose was 0 rem.  Regarding gamma radiation, it was 
stated that the veteran had no potential for internal 
deposition of radionuclides during his participation in 
WIGWAM, and that the veteran's internal dose to all organs, 
including his prostate was 0.0 rem.  

A copy of one of the veteran's service medical records dated 
July 21, 1955, shows that "No radiological dosage [was] 
received during operation WIGWAM."

The RO subsequently submitted the information from the 
Defense Threat Reduction Agency to the VA compensation and 
pension services for review under 38 C.F.R. § 3.311(b).  In 
August 2001, the compensation and pension service responded 
by noting an opinion was not warranted as it had been 
reported that the veteran was not exposed to radiation.  

Based on the foregoing information, the Board finds that the 
preponderance of the evidence shows that the veteran did not 
have exposure to radiation in service.  Accordingly, the 
provisions pertaining to radiogenic diseases contained in 
38 C.F.R. § 3.311 do not provide a basis for granting service 
connection for prostate cancer in this case.

Finally, with respect the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure in service, the Board notes that the 
veteran has not presented medical opinions to the effect that 
prostate cancer was attributable to his radiation exposure in 
service.  

In summary, the Board finds that prostate cancer was not 
present during service, was not manifest within a year after 
separation from service, and did not develop as a result of 
any incident during service.  Accordingly, the Board 
concludes that prostate cancer was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.


ORDER

Service connection for prostate cancer is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

